Citation Nr: 1426904	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left hamstring injury.

4.  Entitlement to service connection for a right ankle and foot disorder.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for a vision disorder.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle and foot disorder.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA electronic claims file contains VA treatment records relevant to the issues on appeal.

The issues of entitlement to a rating in excess of 30 percent for major depressive disorder and to nonservice-connected pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a vision disorder, a right hand disorder, and a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent and credible evidence showing that the Veteran has a current disability of residuals of a left hamstring injury or has had any such residuals since separation from service.

2.  The evidence indicates that the Veteran's current right ankle and foot disorder, diagnosed as right ankle tenosynovitis with calcaneal spur and metallic foreign body, is as likely as not causally related to his military service.

3.  Service connection for hepatitis B was denied in a June 2009 rating decision.  It was held that hepatitis B was not incurred in or caused by service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

4.  The evidence received since the June 2009 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis B, and therefore does not raise a reasonable possibility of substantiating the claim.

5.  Service connection for a left ankle condition was denied in a January 2006 rating decision.  It was held that there was no evidence of left ankle residual disability at separation from service or at any time since service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

6.  The evidence received since the January 2006 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle and foot disorder, and therefore does not raise a reasonable possibility of substantiating the claim.

7.  Service connection for a heart condition was denied in a January 2006 rating decision.  It was held that the Veteran's heart disorder was not related to service nor did it manifest to a compensable degree within one year of separation from service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

8.  The evidence received since the January 2006 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a left hamstring injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for a right ankle and foot disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The June 2009 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis B.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

4.  The January 2006 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left ankle and foot disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156.

5.  The January 2006 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in June 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  With regard to the claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2010 notice was satisfactory in that regard, providing the required information on the reasons for the prior denials of service connection for hepatitis B, a left ankle disability, and a heart disorder.  All issues decided herein were last adjudicated in October 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, private treatment records, and lay statements of the Veteran and his spouse.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Hamstring Sprain Residuals

The Veteran contends that he has current left hamstring sprain residuals from the left hamstring injury he incurred during active duty service.  The Veteran's service treatment records show that in June 1970 the Veteran pulled his left hamstring muscle while playing sports.  Examination showed minimal swelling and tenderness.  The next day, the Veteran was again evaluated and diagnosed with chronic strain of the left hamstring, which he reinjured while playing softball.  Later that month it was noted that the Veteran's treatment had been completed and he was asymptomatic.  The Veteran also received a physical profile in May 1973 for a "muscle pull on left," but it did not specify which muscle was pulled.

The Veteran's VA treatment records include numerous complaints related to left knee pain, weakness, and arthritis, but are silent for any complaints or treatment related specifically to the left hamstring muscle.

The Veteran underwent a VA joints examination in June 2011.  The Veteran reported that he injured his left hamstring while playing softball in 1970.  He stated that he applied heat to the area and the hamstring improved, but that he continued to have tightness and pain with running.  He reported that he did not seek any further care after separation from service until 2008.  He reported that he currently has left knee pain that radiates up into the left anterior thigh, and that he sometimes falls.  He reported having clicking, popping, pain, locking, and swelling in the left knee.  He reported using a rub and a knee brace, but no medication for the knee, and that it made his activities of daily living more difficult.  He had no complaints of posterior thigh pain, pain in the hamstrings, or loss of muscle function.  Physical examination showed no heat, redness, or swelling in the left knee or thigh and a low and antalgic gait.  Recent X-rays showed degenerative joint disease in the left knee.  The examiner diagnosed the Veteran with left knee degenerative joint disease with referred pain to the left anterior thigh, and normal left thigh examination with history of hamstring strain.  The examiner noted that the Veteran's pain was "limited to the left knee with referred pain into the left anterior thigh," with "no complaints of posterior left thigh pain."  The examiner concluded that the Veteran "suffered an acute left hamstring strain (posterior thigh), which resolved" in service, with "no evidence of any chronicity."  He found no evidence on examination of any current left hamstring disability.  The examiner also noted that there were no indications of any left knee problem in the service treatment records, and opined that the Veteran's left knee disorder was not due to military service, nor was it related to the treatment received for the left hamstring in service.

The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or at any time during the appellate term has had, any residuals of a left hamstring injury.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have any residuals of a left hamstring injury, there is no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

The Board finds that the June 2011 examination report provides an adequate medical opinion which clearly states that the Veteran does not currently have any hamstring-related disorder and that his left knee degenerative joint disease is not in any way related to his in-service pulled left hamstring.  The examination was performed by a competent examiner based on a personal examination of the Veteran.  He afforded full consideration of the Veteran's documented medical history and his assertions, and the opinion is consistent with other evidence of record.  The Veteran's VA and private treatment records show absolutely no complaints or treatment related to the left hamstring, and the Veteran has not indicated that he has received any treatment for his left hamstring elsewhere.  Hence, the Board accepts the June 2011 medical opinion as fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.).

The only evidence indicating that the appellant may currently have residuals of a left hamstring injury lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of left lower extremity pain.  Questions of medical diagnosis and causation of disabilities not, however, capable of lay observation or sensory perception and are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of the Veteran's complaints have no probative value, and the June 2011 VA examiner's opinion that the pain is caused by left knee degenerative joint disease, and not by residuals of a left hamstring injury, is afforded greater probative weight.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a left hamstring injury must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Ankle and Foot Disorder

The Veteran has also claimed entitlement to service connection for a right ankle and foot disorder.  The Veteran's May 1973 separation examination includes a notation of a fractured right ankle in 1969 with a full recovery.  There is no specific documentation in the records of the actual 1969 injury and treatment.  

The Veteran has stated at his June 2011 VA examination that he twisted his right ankle in 1968 while playing softball and was diagnosed with a bad sprain.  He stated that he again twisted his ankle a week later pushing carts, and that later in service he had an episode of increased pain and was diagnosed with ligament damage.  After physical examination of the Veteran, the examiner diagnosed him with right ankle tenosynovitis with incidental X-ray findings of calcaneal spur and metallic foreign body.  The examiner noted that the separation examination included a notation of right ankle fracture, but that he was unable to find evidence of treatment for a right ankle injury elsewhere in the records.  He stated that based on the evidence available, he was unable to give an informed opinion without resorting to mere speculation.

The evidence of record currently shows that the Veteran had an in-service right ankle fracture injury, he has stated that his symptoms began in service and have continued to the present, and he has been diagnosed with a current disorder relating to the right ankle and foot.  There is no evidence of record which contradicts the Veteran's statements or indicates that his assertions of continuing symptomatology are not credible.  Affording the Veteran the benefit of the doubt, the Board therefore finds service connection for a right ankle and foot disorder to be warranted.  Id.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Hepatitis B

The Veteran asserts that he has hepatitis B which was first diagnosed during his active duty service.  The record reflects that the Veteran was denied entitlement to service connection for hepatitis B in an April 2002 rating decision.  The evidence of record at that time consisted primarily of the Veteran's service treatment records.  The Veteran's service treatment records are silent for any diagnoses or treatment of hepatitis B.  In the Veteran's Report of Medical History, taken in conjunction with his May 1973 separation examination, the Veteran checked "don't know" next to "hepatitis or jaundice."  This appears to be the final check, as the other two boxes (yes and no) were checked and then crossed out.

The April 2002 rating decision noted that the Veteran's service treatment records contained no treatment or complaints related to hepatitis B, and service connection was denied on the basis that the disorder neither occurred in nor was caused by service. 

Although notified of the April 2002 denial, the Veteran did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's April 2002 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In August 2005, the Veteran submitted a request to reopen the claim of entitlement to service connection for hepatitis B.  Private and VA treatment records were obtained and associated with the claims file.  In January 2006, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.  The Veteran did not initiate an appeal of this decision, and it is final.  Id.  In March 2009, the Veteran again submitted a claim for hepatitis B, including a statement asserting that he had been hospitalized for treatment of hepatitis while serving in the Philippines and Puerto Rico.  Additional VA treatment records were acquired which showed diagnosis and treatment for hepatitis B.  In August 2008 the Veteran reported to his treating physician that he had been hospitalized for hepatitis in the service and was jaundiced at that time.  The claim was denied in June 2009 on the basis that no new evidence had been submitted which showed in-service occurrence of hepatitis B, and therefore no new and material evidence had been received.  The June 2009 denial was not appealed, and the decision is final.  Id.

The current claim on appeal was submitted by the Veteran in May 2010.  Additional private and VA treatment records were acquired, and the Veteran's VA treatment records show continued, regular treatment related to hepatitis.  The claim was denied in an October 2010 rating decision on the basis that the evidence submitted was not new and material because it did not relate to an unestablished fact necessary to substantiate the claim.  The Veteran and his wife have also since submitted additional written statements which again assert that the Veteran was treated for hepatitis in service.

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for hepatitis B has not been received.  The Veteran's claim for service connection was previously denied on the basis that there was no evidence of in-service treatment or diagnosis of hepatitis B.  The evidence received since the last final denial consists of private and VA medical records which are irrelevant to this issue, as they do not provide any evidence of in-service treatment for hepatitis B, nor do they provide any competent medical opinions which might indicate that the Veteran's current hepatitis B had its onset during or is otherwise related to his military service.  The VA treatment records show a current diagnosis of hepatitis B, but the existence of a current diagnosis was already known in the prior final rating decisions, and was not the basis for the prior denials of the Veteran's claim.  The written statements submitted by the Veteran and his wife, in which they assert that the Veteran had medical treatment for hepatitis and jaundice in service, though relevant to the issue on appeal, are wholly cumulative, as they only repeat the Veteran's prior assertions, already considered in the last final rating decision, that he believes he was treated for hepatitis and jaundice in service.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000) (Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.).

There has been no new and material evidence submitted or received which indicates that the Veteran received medical treatment for hepatitis B in service or that his current hepatitis B is related to his military service.  Because the evidence received since the last final decision is either irrelevant to the issue or cumulative of the evidence already of record and therefore does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  The Board concludes that new and material evidence has not been presented, and the claim is not reopened.

Left Ankle and Foot

The Veteran submitted a claim of entitlement to service connection for a left ankle disorder in August 2005.  The evidence of record at the time consisted of the Veteran's service treatment records, private treatment records, and VA treatment records.  The claim was denied in a January 2006 rating decision on the basis that although the Veteran's service treatment records showed that the Veteran had injured his left ankle in service, this injury had resolved and there was no residual disability shown in his separation examination or current VA treatment records.  Although notified of the January 2006 denial, the Veteran did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's January 2006 denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In May 2010, the Veteran submitted a claim of entitlement for a "left ankle and foot condition."  Although the new claim was phrased slightly differently from the Veteran's August 2005 claim, the Veteran has not at any time indicated that the claim was meant to encompass a foot disability beyond that of a left ankle injury residuals.  His service, VA, and private treatment records show absolutely no complaints or treatment related to the left foot, other than the left ankle, and the Veteran has not provided any statements indicating that he had a left foot injury or left foot disorder at any time during or since service, other than injury to the left ankle.  The Board therefore finds the current claim on appeal to be the same claim as that which was denied in a January 2006 rating decision by the RO.

Since the January 2006 denial, the Veteran has not submitted any new medical evidence relating to his left ankle or foot.  Additional VA and private treatment records have been associated with the claims file.  These records show complaints related to the left knee, but are silent for any complaints or treatment of the left ankle or foot.  The Veteran was afforded a VA joints examination in June 2011, at which he was diagnosed with right ankle tenosynovitis and left knee degenerative joint disease, but there were no findings of any disorder related to the left ankle or foot.

The Board finds that since the last final denial of the claim, no new and material evidence to reopen the claim for service connection for a left ankle or foot disorder has been received.  The Veteran's claim for service connection was previously denied on the basis that there was no evidence of residual injury at separation from service or since service.  The Veteran has submitted absolutely no medical evidence showing that he has a current left ankle or foot disability, nor has he even asserted in lay statements that he has any pain or mobility problems relating to his left ankle or foot.  In sum, because the evidence received since the last final decision is entirely irrelevant to the issue and therefore does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.

Heart Disorder

The Veteran submitted a claim of entitlement to service connection for a heart condition in August 2005.  The evidence of record at the time included the Veteran's VA treatment records, which showed that in October 1970 he was found to have a heart "at the upper limits of normal" and left atrial enlargement, and an electrocardiogram found sinus brady cardia rhythm and was summarized as normal.  The record also contained private treatment records which showed April 2003 treatment for ventricular hypertrophy, atherosclerosis, and acute ischemic stroke.  The claim was denied in a January 2006 rating decision on the basis that the evidence failed to show that the Veteran's heart disorder was the result of an in-service injury or that it manifested to a compensable degree within 1 year of separation from service.  Although notified of the January 2006 denial, the Veteran did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's January 2006 denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In May 2010, the Veteran submitted the current claim on appeal for entitlement to service connection for a heart disorder.  Since the last final denial, additional VA and private treatment records have been associated with the claims file.  These records note a prior history of having strokes, but contain no diagnoses or treatment relating to any further heart or vascular disorders.  The Veteran has not submitted any written statements pertaining to heart problems, and he has not indicated that he has received any additional medical treatment for a heart disorder.  No other evidence of any kind, including any competent medical opinions regarding the etiology of the Veteran's prior heart disorder and its relationship to service, have been received.

The Board finds that absolutely no evidence relevant to the issue of entitlement to service connection for a heart disorder has been received since the last final denial of the claim, and therefore no new and material evidence has been received which would allow for the reopening of the claim.  The Veteran's claim for service connection was previously denied on the basis that there was no evidence indicating that the Veteran's heart disorder was caused by an injury in service or that he had a chronic disorder which manifested to a compensable degree within one year of separation from service.  The Veteran has submitted absolutely no medical evidence relating to his heart disorder since the final denial of the claim in January 2006.  The evidence received since the last final decision is irrelevant to the issue and therefore does not relate to an unestablished fact necessary to substantiate the claim and does not provide a reasonable possibility of substantiating the claim.  The Board must conclude that new and material evidence has not been presented, and the claim is not reopened.


ORDER

Entitlement to service connection for residuals of a left hamstring injury is denied.

Entitlement to service connection for a right ankle and foot disorder is granted.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for hepatitis B is denied.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a left ankle and foot disorder is denied.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a heart disorder is denied.



REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts was caused by exposure to firearm and engine noise during his active duty service.  The Veteran was afforded a VA audiological examination in June 2011.  After reviewing the claims file, the examining audiologist provided an addendum opinion in April 2012, in which she stated that the Veteran's 1965 enlistment examination showed right and left ear pure tone thresholds within normal limits, with the exceptions of 30 decibels at 500 Hertz and 35 decibels at 6000 Hertz in the right ear.  The examiner stated that the Veteran's hearing loss and tinnitus were less likely than not related to service because permanent threshold shifts were not found in service.

Unfortunately, the examiner appears to have failed to take into account that audiometric examinations conducted prior to November 1967 were generally performed under the standards of the American Standards Association (ASA).  The governing VA regulations defining hearing loss disability and impairment due to hearing loss disability are based on International Standards Organization (ISO) or American National Standards Institute (ANSI) units, and, consequently, test findings recorded in ASA units must be converted.  After converting the findings of the Veteran's August 1965 enlistment examination, the Veteran's pure tone thresholds in the right ear are from 20 to 45 decibels at 500 to 6000 Hertz and from 5 to 20 decibels at 500 to 6000 Hertz in the left ear.  These findings suggest some level of hearing impairment, at least in the right ear, and explain why "Defective Hearing" was stamped on the Veteran's enlistment examination and why he was issued a physical profile in June 1966 for defective hearing.  The Veteran's in-service finding of hearing impairment must be adequately reviewed and discussed by a VA examiner prior to providing an opinion before the issue of entitlement to service connection for bilateral hearing loss and the closely related issue of entitlement to service connection for tinnitus can be further adjudicated.

The Veteran also asserts that he has disabilities of the right and left hands that had their onset during or are related to service.  The Veteran's service treatment records show that in June 1967 the Veteran injured his left arm and presented with pain above the left wrist.  The examiner's impression was doubtful fracture, and the Veteran's arm was placed in a splint.  X-rays showed no fracture of the wrist, but the Veteran continued to have tenderness above the ulnar area four days later.  X-rays were again taken, which showed no fracture or dislocation.  In October 1967 the Veteran was treated for second degree burns on his right palm.  In March 1969 he injured his right hand, specifically at the base of the third metacarpal, playing softball.  X-rays found no significant abnormalities.  The Veteran therefore did have in-service injuries of his hands, and he asserts that he has continued problems from these injuries today.  The Veteran has not yet been afforded a VA examination of his hands in order to determine whether he has current hand disabilities which are related to service.  These issues must therefore be remanded to afford the Veteran such an examination.

The Veteran has also submitted a claim for a "vision disorder."  The Veteran has not submitted any statements or information explaining what he believes his current vision disorder to be or what, if any, symptoms he has been experiencing.  In October 2012 the Veteran's spouse submitted a statement which asserted that the Veteran's diabetes mellitus had affected his eyesight.

The Veteran's service treatment records note defective vision upon enlistment examination in August 1965, with 20/20 distant vision in the right eye and 20/30 distant vision in the left eye.  In August 1970 the Veteran reported that his eyes hurt, he had burning and tearing, and he "couldn't see up close."  In February 1971 the Veteran reported burning and tearing of the eye that had been going on for one month.  Distance vision was noted to be okay.  The Veteran's May 1973 separation examination indicates 20/20 vision with normal field of vision.

The Veteran's VA treatment records include a note in May 2004 that the Veteran had decreased vision and wanted to be evaluated for glasses.  More recent treatment records indicate that the Veteran was referred to what appears to be a private optometrist and has received eye evaluations and corrective lenses there on several occasions.  These treatment records are, unfortunately, not currently of record.  The AOJ must contact the Veteran both to clarify the current claim on appeal and to request that he submit these records or authorization to obtain such records.  If, upon receipt of these records, further development, such as VA examination, is found to be warranted, this development must be completed prior to readjucation.

Additionally, the evidence indicates that the Veteran has received regular medical treatment at the VA North Texas Health Care System in Dallas, Texas and its affiliated facility, the Fort Worth Outpatient Clinic.  The claims file currently contains records dated up to September 2012.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all relevant treatment records from the VA North Texas Health Care System and its affiliated facilities, including the Fort Worth Outpatient Clinic, since September 2012.  All records obtained should be associated with the claims file.

2.  The Veteran should be contacted to clarify the nature of the vision disorder that he is currently claiming.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional private medical evidence pertaining to his treatment for vision disorders, including evaluation for prescription lenses at his optometrist's office.

4.  Following completion of the above steps 2 and 3, the AOJ should complete any additionally indicated development, to include VA eye examination, if such examination is in order.

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his bilateral hearing loss and tinnitus.  The Veteran's claims folder and any pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  After appropriate testing has been conducted, the examiner should address the following:

(i) The ISO/ANSI converted pure tone thresholds on the Veteran's August 1965 enlistment examination show that he had a suggested hearing loss disability in the right ear prior to his enlistment into service.  Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's right ear hearing loss underwent an increase in severity during service that was beyond the normal progression of the disorder during service?  

(ii) Is it as likely as not that any current left ear hearing loss disability had its clinical onset in service or otherwise is due to an event or incident of the Veteran's active service?  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

(ii) Is it as likely as not that any current tinnitus had its clinical onset in service or otherwise is due to an event or incident of the Veteran's active service?  Is at least as likely as not that the Veteran's tinnitus is caused or aggravated (permanently worsened beyond the natural progression) by his right or left ear hearing loss?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements regarding exposure to loud firearm and engine noise during service must be taken into account in formulating the requested opinion.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion or information cannot be provided, the examiner should clearly state the reasons why.

6.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his right and left hand disorders.  The Veteran's claims folder and any pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  After appropriate testing has been conducted, the examiner should address the following:

(i) What are the Veteran's current diagnoses pertaining to his right and left hands?  The examiner must also specifically state whether the Veteran has any residual scarring related to the October 1967 right palm burns.

(ii) Is it as likely as not (that is, a probability of 50 percent or greater) that any of the Veteran's current right or left hand diagnoses had their clinical onset in service or are otherwise due to an event or incident of his active service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.  The examiner must also specifically discuss the in-service reports of hand injuries and whether such injuries have resulted in any residual disability currently affecting the Veteran.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion or information cannot be provided, the examiner should clearly state the reasons why.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completion of the above development, the claims should be readjudicated.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


